
	
		I
		112th CONGRESS
		1st Session
		H. R. 2639
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2011
			Mrs. Lowey (for
			 herself, Mr. Ackerman,
			 Ms. Baldwin,
			 Ms. Bass of California,
			 Ms. Berkley,
			 Mr. Berman,
			 Mr. Blumenauer,
			 Mr. Braley of Iowa,
			 Ms. Brown of Florida,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Carnahan,
			 Ms. Chu, Mr. Cicilline, Ms.
			 Clarke of New York, Mr.
			 Clay, Mr. Cleaver,
			 Mr. Cohen,
			 Mr. Connolly of Virginia,
			 Mr. Conyers,
			 Mr. Crowley,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mrs. Davis of California,
			 Mr. DeFazio,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Deutch,
			 Mr. Doggett,
			 Mr. Ellison,
			 Mr. Engel,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Fattah, Mr.
			 Filner, Mr. Frank of
			 Massachusetts, Mr.
			 Garamendi, Mr. Gene Green of
			 Texas, Mr. Grijalva,
			 Mr. Gutierrez,
			 Ms. Hanabusa,
			 Mr. Hastings of Florida,
			 Mr. Higgins,
			 Mr. Hinchey,
			 Ms. Hirono,
			 Mr. Holt, Mr. Honda, Mr.
			 Israel, Mr. Jackson of
			 Illinois, Mr. Johnson of
			 Georgia, Ms. Lee of
			 California, Mr. Levin,
			 Mr. Lewis of Georgia,
			 Mr. Loebsack,
			 Ms. Zoe Lofgren of California,
			 Mrs. Maloney,
			 Mr. Markey,
			 Ms. Matsui,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. George Miller of California,
			 Ms. Moore,
			 Mr. Moran,
			 Mr. Murphy of Connecticut,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Olver,
			 Mr. Pallone,
			 Mr. Payne,
			 Mr. Peters,
			 Ms. Pingree of Maine,
			 Mr. Polis,
			 Mr. Price of North Carolina,
			 Mr. Quigley,
			 Mr. Rangel,
			 Ms. Richardson,
			 Mr. Rothman of New Jersey,
			 Mr. Rush, Ms. Linda T. Sánchez of California,
			 Ms. Loretta Sanchez of California,
			 Ms. Schakowsky,
			 Mr. Schiff,
			 Mr. Scott of Virginia,
			 Mr. Sherman,
			 Mr. Sires,
			 Ms. Slaughter,
			 Mr. Smith of Washington,
			 Ms. Speier,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Thompson of California,
			 Mr. Tierney,
			 Mr. Towns,
			 Ms. Tsongas,
			 Mr. Van Hollen,
			 Ms. Wasserman Schultz,
			 Mr. Waxman,
			 Mr. Welch,
			 Ms. Wilson of Florida,
			 Ms. Woolsey,
			 Mr. Wu, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To prohibit the application of certain restrictive
		  eligibility requirements to foreign nongovernmental organizations with respect
		  to the provision of assistance under part I of the Foreign Assistance Act of
		  1961.
	
	
		1.Short titleThis Act may be cited as the
			 Global Democracy Promotion
			 Act.
		2.FindingsThe Congress finds the following:
			(1)It is a
			 fundamental principle of American medical ethics and practice that health care
			 providers should, at all times, deal honestly and openly with patients. Any
			 attempt to subvert the private and sensitive physician-patient relationship
			 would be intolerable in the United States and is an unjustifiable intrusion
			 into the practices of health care providers when attempted in other
			 countries.
			(2)Freedom of speech
			 is a fundamental American value. The ability to exercise the right to free
			 speech, which includes the right of the people peaceably to assemble,
			 and to petition the government for a redress of grievances is essential
			 to a thriving democracy and is protected under the United States
			 Constitution.
			(3)The promotion of
			 democracy is a principal goal of United States foreign policy and critical to
			 achieving sustainable development. It is enhanced through the encouragement of
			 democratic institutions and the promotion of an independent and politically
			 active civil society in developing countries.
			(4)Limiting
			 eligibility for United States development and humanitarian assistance upon the
			 willingness of a foreign nongovernmental organization to forgo its right to use
			 its own funds to address, within the democratic process, a particular issue
			 affecting the citizens of its own country directly undermines a key goal of
			 United States foreign policy and would violate the United States Constitution
			 if applied to United States-based organizations.
			(5)Similarly,
			 limiting the eligibility for United States assistance on a foreign
			 nongovernmental organization’s willingness to forgo its right to provide, with
			 its own funds, medical services that are legal in its own country and would be
			 legal if provided in the United States constitutes unjustifiable interference
			 with the ability of independent organizations to serve the critical health
			 needs of their fellow citizens and demonstrates a disregard and disrespect for
			 the laws of sovereign nations as well as for the laws of the United
			 States.
			3.Assistance for
			 foreign nongovernmental organizations under part I of the
			 Foreign Assistance Act of
			 1961Notwithstanding any other provision of law,
			 regulation, or policy, in determining eligibility for assistance authorized
			 under part I of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151 et seq.), foreign nongovernmental
			 organizations—
			(1)shall not be
			 ineligible for such assistance solely on the basis of health or medical
			 services, including counseling and referral services, provided by such
			 organizations with non-United States Government funds if such services do not
			 violate the laws of the country in which they are being provided and would not
			 violate United States Federal law if provided in the United States; and
			(2)shall not be
			 subject to requirements relating to the use of non-United States Government
			 funds for advocacy and lobbying activities other than those that apply to
			 United States nongovernmental organizations receiving assistance under part I
			 of such Act.
			
